Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 14,
2022.




                                  In The

                  Fourteenth Court of Appeals

                           NO. 14-21-00686-CV

    DEAN W. SMITH, M.D. AND EGHTEDAR SADEGHPOUR, M.D.,
  INDIVIDUALLY, AND DERIVATIVELY ON BEHALF OF HOUSTON
 SURGERY CENTER, L.P., AND OUTPATIENT SPECIALTY SURGERY
                  PARTNERS, L.P., Appellants

                                    V.

     JACK E. JENSEN, M.D., SURGICAL CARE OUTPATIENT
ENTERPRISES, L.L.C., ATHLETIC ORTHOPEDIC AND KNEE CENTER,
     P.A., AND MANAGED REHABILITATION, INC., Appellees

                 On Appeal from the 234th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2018-90730


                      MEMORANDUM OPINION

     This is an appeal from a judgment signed November 22, 2021. On June 23,
2022, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2